Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149599(104)                                                                                                Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  BANK OF AMERICA, N.A.,                                                                               Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                        Justices
                                                                     SC: 149599
  v                                                                  COA: 307756
                                                                     Oakland CC: 2010-112606-CK
  FIRST AMERICAN TITLE INSURANCE
  COMPANY, PATRIOT TITLE AGENCY, KIRK
  D. SCHIEB, WESTMINSTER ABSTRACT
  COMPANY, WESTMINSTER TITLE AGENCY,
  INC., PRIME FINANCIAL GROUP, INC.,
  VALENTINO M. TRABUCCHI, PAMELA S.
  NOTTURNO, f/k/a PAMELA S. SIIRA,
  DOUGLAS K. SMITH, JOSHUA J. GRIGGS,
  STATE VALUE APPRAISALS, LLC, NATHAN
  B. HOGAN, and CHRISTINE D. MAYS,
             Defendants-Appellees,
  and
  FRED MATSON, MICHAEL LYNETT, JO KAY
  JAMES, and PAUL SMITH,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant for leave to file a
  second supplemental authority letter is GRANTED. The second supplemental authority
  letter submitted on August 24, 2015, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2015
                                                                                Clerk